Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

Claim 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent Claims 1, 5, the prior art of record, specifically the prior art Huval teaches dealing with processing image data using the attribute data to predict the result during the process of image in Neural Network environment. The prior art Berrio teaches using the attribute data to predict the result during the process of image in the convolutional neural network. However, none of the prior art cited alone or in combination provides motivation to teach “obtain position coordinates of the simulated obstacle using the plurality of neural network models, and to further obtain a position distribution of the simulated obstacle using the plurality of neural network models”. Therefore, applicant's argument is persuasive.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-20190056735-Al	A safety architecture for autonomous vehicles
US-20200033866-Al	Generative adversarial network enriched driving simulation
US-20180348343-A1         Intelligent metamaterial radar for target identification
US-20180028294-A1	Dental cad automation using deep learning
US-20180053401-A1	Predictive analytics for emergency detection and response management

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669.  The examiner can normally be reached on M-F 8:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YuJang Tswei/Examiner, Art Unit 2619